DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 06/27/2019. Claims 1-15 have been amended. Claims 16-20 have been newly added. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 06/27/2019 and 05/18/2020 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, 12-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PITZER FRANZ (DE 10 2014216105A1). 
Regarding claims 1 and 12, PITZER (Figs. 1 and 2) discloses a method for steering a vehicle having an automatic operating mode, wherein a steering angle is automatically determined for a steering device of the vehicle and is converted by the steering device (see claim 5, “a variable related to the steering angle of an autonomously or highly automated motor vehicle”); wherein a value of an output parameter is determined using the automatically determined steering angle (see claim 5, “a variable related to the steering angle of an autonomously or highly automated motor vehicle in the form of a scale display on the rim (1a) of a steering wheel (1) of the vehicle”); and the value of the output parameter is output by an output device using a light effect (see paragraph [0010] “this display 4 is formed by a few segments, which are luminous in a certain color, of the display ring 5, which is formed from a large number of such luminous segments and extends over the entire steering wheel rim 1a”).
  Regarding claim 2, PITZER (Figs. 1 and 2) discloses wherein the light effect comprises a local distribution of a light parameter (see paragraph [0010] “this display 4 is formed by a few segments, which are luminous in a certain color, of the display ring 5, which is formed from a large number of such luminous segments and extends over the entire steering wheel rim 1a”).
Regarding claim 3, PITZER (Figs. 1 and 2) discloses wherein the light effect has a display angle and the value of the output parameter is output based on the display angle (see paragraph [0010] “this display 4 is formed by a few segments, which are luminous in a certain color, of the display ring 5, which is formed from a large number of such luminous segments and extends over the entire steering wheel rim 1a”).
Regarding claim 4, PITZER (Figs. 1 and 2) discloses wherein  a manual operating mode may further be activated, and wherein, in case the manual operating mode is activated, an actual degree of displacement of an input device converted into the steering angle of the steering device (see paragraph [0010] “this display 4 is formed by a few segments, which are luminous in a certain color, of the display ring 5, which is formed from a large number of such luminous segments and extends over the entire steering wheel rim 1a”).
Regarding claim 5, PITZER (Figs. 1 and 2) discloses wherein, if the automatic operating mode is activated, a calculated degree of displacement is determined based on the determined steering angle, and wherein it is determined to which actual degree of displacement the automatically determined steering angle corresponds (see paragraph [0002] “Ideally, the steering wheel should be decoupled from the steering column via suitable mechanisms and should remain in its neutral position even when cornering, i.e. H. do not turn when the vehicle is automatically steered”) and at least ¶”[0010].
Regarding claim 6, PITZER (Figs. 1 and 2) discloses wherein the calculated degree of displacement is output by the light effect (see paragraph [0003] “it is displayed on the steering wheel rim via light‐emitting diodes like a scale display”).
Regarding claim 7, PITZER (Figs. 1 and 2) discloses wherein the actual degree of displacement encompasses an angle of rotation (see claim 5, “a variable related to the steering angle of an autonomously or highly automated motor vehicle in the form of a scale display on the rim (1a) of a steering wheel (1) of the vehicle”).
Regarding claim 10, PITZER (Figs. 1 and 2) discloses wherein during switching between the automatic and manual operating modes, a transition animation generated and output by the output device (see paragraph [0009] “Even if it is necessary for the driver to take over the steering task in 
 	Regarding claim 13, (Currently Amended) The vehicle according to claim 12, wherein the output device comprises several light sources arranged adjacent to each other, wherein the light sources emit light in order to generate the light effect, and the light effect  is generated in that a light parameter of the light emitted by the light sources is altered successively by individual light sources arranged adjacent to another or by groups of light sources arranged adjacent to another (see paragraph [0010] “this display 4 is formed by a few segments, which are luminous in a certain color, of the display ring 5, which is formed from a large number of such luminous segments and extends over the entire steering wheel rim 1a”).
Regarding claim 14, PITZER (Figs. 1 and 2) discloses wherein a manual operating mode may further be activated and the vehicle further comprises an input device, wherein, when the manual operating mode is activated, an actual degree of displacement of an input device is converted into the steering angle of the steering device (see paragraph [0009] “Even if it is necessary for the driver to take over the steering task in autonomous driving, a corresponding request can be made or supported by optical signals (such as flashing, movement patterns, etc.) of the indicated display ring”).
Regarding claim 16, PITZER (Figs. 1 and 2) discloses (New) The method according to claim 5, wherein the actual degree of displacement encompasses an angle of rotation (see claim 5, “a variable related to the steering angle of an autonomously or highly automated motor vehicle in the form of a scale display on the rim (1a) of a steering wheel (1) of the vehicle”).

Regarding claim 17, PITZER (Figs. 1 and 2) discloses  wherein the actual degree of displacement encompasses an angle of rotation (see claim 5, “a variable related to the steering angle the rim (1a) of a steering wheel (1) of the vehicle”).
Regarding claim 18, PITZER (Figs. 1 and 2) discloses  wherein the input device can be shifted between a rest position and an operating position if the automatic operating mode is activated (see paragraph [0002] “Ideally, the steering wheel should be decoupled from the steering column via suitable mechanisms and should remain in its neutral position even when cornering, i.e. H. do not turn when the vehicle is automatically steered”) and at least ¶”[0010].
Regarding claim 19, PITZER (Figs. 1 and 2) discloses  wherein the input device can be shifted between a rest position and an operating position if the automatic operating mode is activated (see paragraph [0002] “Ideally, the steering wheel should be decoupled from the steering column via suitable mechanisms and should remain in its neutral position even when cornering, i.e. H. do not turn when the vehicle is automatically steered”) and at least ¶”[0010].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PITZER FRANZ (DE102014216105A1) as applied to claims 1 and 4 above, in view of Bendewald et al. (WO/2015/049254).
Regarding claim 8, PITZER discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the input device can be shifted between a rest position and an operating position if the automatic operating mode is activated.  However, Bendewald teaches wherein the input device can be shifted between a rest position and an operating position if the automatic operating mode is activated (see claim 8 “the first operating element is arranged on a first spoke of the steering wheel and the second operating element is arranged on a second spoke of the steering wheel” and claim 9 “a distance between the first and the second operating element is such that the first and the second operating element can be actuated simultaneously with the fingers of a hand of an user). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified PITZER to include the input device can be shifted between a rest position and an operating position if the automatic operating mode is activated, as taught by Bendewald in order to provide the driver assistance system comprises an autopilot function which is capable of at least partially automatically controlling the vehicle.

Regarding claim 9, PITZER, as modified by Bendewald discloses the claimed invention substantially as explained above. Further, Bendewald teaches wherein an operating action is detected and the input device is shifted depending on the operating action detected (see claim 8 “the first operating element is arranged on a first spoke of the steering wheel and the second operating element is arranged on a second spoke of the steering wheel” and claim 9 “a distance between the first and the second operating element is such that the first and the second operating element can be actuated simultaneously with the fingers of a hand of an user). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified PITZER to include an operating action is detected and the input 

Regarding claim 11, PITZER, as modified by Bendewald discloses the claimed invention substantially as explained above. Further, Bendewald teaches wherein an approach of a user to the input device is detected and the automatic or manual operating mode is activated depending on the detected approach (see claim 8 “the first operating element is arranged on a first spoke of the steering wheel and the second operating element is arranged on a second spoke of the steering wheel” and claim 9 “a distance between the first and the second operating element is such that the first and the second operating element can be actuated simultaneously with the fingers of a hand of an user). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified PITZER to include an operating action is detected and the input device is shifted depending on the operating action detected, as taught by Bendewald in order to provide the driver assistance system comprises an autopilot function which is capable of at least partially automatically controlling the vehicle. 

Regarding claim 15, PITZER, as modified by Bendewald discloses the claimed invention substantially as explained above. Further, Bendewald teaches wherein the input device has an approach detection apparatus, which an approach of a user to the input device is detectable, and the automatic or manual operating mode may be activated depending on the detected approach (see claim 8 “the first operating element is arranged on a first spoke of the steering wheel and the second operating element is arranged on a second spoke of the steering wheel” and claim 9 “a distance between the first and the second operating element is such that the first and the second operating element can be actuated simultaneously with the fingers of a hand of an user). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified PITZER 

Regarding claim 20, PITZER, as modified by Bendewald discloses the claimed invention substantially as explained above. Further, Bendewald teaches wherein the input device can be shifted between a rest position and an operating position if the automatic operating mode is activated (see claim 8 “the first operating element is arranged on a first spoke of the steering wheel and the second operating element is arranged on a second spoke of the steering wheel” and claim 9 “a distance between the first and the second operating element is such that the first and the second operating element can be actuated simultaneously with the fingers of a hand of an user). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified PITZER to include the input device can be shifted between a rest position and an operating position if the automatic operating mode is activated, as taught by Bendewald in order to provide the driver assistance system comprises an autopilot function which is capable of at least partially automatically controlling the vehicle.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/             Examiner, Art Unit 3663                                                                                                                                                                                           
/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663